                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JAMES FOSTER WILCOX,                         )
                                             )
                      Plaintiff,             )      Case No. 18-26 Erie
       v.                                    )
                                             )
ERIE COUNTY PRISON, et al.                   )      District Judge Susan Paradise Baxter
               Defendants.                   )



                                            ORDER


       AND NOW, this 11th day of March, 2019,

       For the reasons set forth in this Court’s Memorandum Opinion issued on this date, IT IS

HEREBY ORDERED that Defendants’ motion to dismiss [ECF No. 16] is GRANTED, and

Plaintiff’s complaint in this matter is DISMISSED, with prejudice.

       The Clerk is directed to mark this case closed.



                                             ___________________________________
                                             SUSAN PARADISE BAXTER
                                             United States District Judge
